DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 filed on January 11, 2019 are pending in the current application and are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7 have been amended to include the limitation “the segmental dies and segmental lower punches integrally slide on the division plane in a state where the segmental lower punches are inserted into the segmental dies”. There is not support in the application as filed for this amendment. Applicant points to paragraphs [0009], [0036] and [0043] – [0048] as well as FIGS. 1A to 2B of the Published US Application (PGPUB) as support for these amendments (Applicant’s remarks, pg. 4, status of the claims section). Paragraph [0009] of the PGPUB specification merely notes that the die and lower punch can slide along the division plane, not that segmental dies and segmental lower punches are integrally sliding. Paragraph [0036] of the PGPUB specification notes that “the second segmental lower punch and the second segmental die are moved integrally in the horizontal direction along the division plane in a state in which the rod part is fit-inserted to the recess part”. This recitation only refers to one portion of the segmental lower punch and one portion of the segmental die moving integrally, not the segmental dies and segmental lower punches as claimed. This limited disclosure is repeated in paragraph [0043] of the PGPUB which notes that “and the second segmental lower punch is actuated by the actuator so as to move along the division plane.” Thus applicant does not have possession of the claimed segmental dies and segmental lower punches integrally sliding on the division plane. Claims 2-6 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “the segmental dies and segmental lower punches integrally slide on the division plane in a state where the segmental lower punches are inserted into the segmental dies”. As both claims already create a plurality of segmental dies and a plurality of segmental lower punches it is not clear whether the later recitation refers to all of the segmental dies and lower punches, some subset of each of these pluralities, or some other meaning. Claims 2-6 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JPS58-141895A of Hirai (cited in the IDS dated 1/11/2019) and its English machine translation (Hirai) in view of US 2888715 (Frank) and US 2016/0193659 (Kim).
As to claim 1, Hirai discloses a technique for manufacturing a multi-layer sintered mechanical part partially made of different materials (Hirai, pg. 1 translation, lines 12-13; see also Fig 1, 4-6), thus Hirai discloses a multilayer molded article as Hirai discloses packing powders into the die holes and molding the powders to one body (Hirai, abstract). 
Hirai discloses that a cavity is formed by the mold hole 9a of the fixed die and the side surface of the movable die and the lower punch (Hirai, pg. 3 of translation, lines 14-16).
Hirai discloses a lower punch and upper punch (Hirai, pg. 3 of translation, lines 22-24, and Figs 3-6). Hirai discloses that the lower and upper punch are capable of and are inserted into the cavity from below and above respectively (Hirai, pg. 3 of translation, lines 22-24, and 

Hirai discloses a split, movable die (5a and 5b) having a thickness corresponding to the powder filling depth (Hirai, pg. 2 of translation, lines 23-24; see also Figures 4-6; meeting the limitation of a die forming a cavity and where the die is provided to be segmented into a plurality of segmental dies as Hirai discloses two separated areas for filling powder, 9a and 9b/9c). 
Hirai also discloses where the cavity is divided into a plurality of divided cavities 9a and 9b/9c (Hirai, Fig 4-5). 
Hirai discloses where the dies are split into segmented dies by a division plane which runs parallel to a direction of an insertion of the lower punch across the cavity (Hirai, Figs 4-6; where the division plane separates die 5a from 5b in Fig 4 as shown below; see also claim 1 which notes that the dies is configured to be slidable horizontally along the division surface where a division surface would necessarily be a division plane). Hirai discloses where the dies are slidable along the vertical cut surface, i.e. division plane between the dies (Hirai, claim 1 and Fig 4-6 which shows the motion and different states of the dies). 

    PNG
    media_image1.png
    644
    425
    media_image1.png
    Greyscale

	Hirai discloses that the powder for the main body of the molded body is placed in the cavity formed by the mold hole 9a of the fixed die while the side surface of the movable die and the lower punch and the movable dies is filled with powder for the pad (Hirai, pg. 3 of translation, lines 14-18 and Fig 4; thereby meeting the limitation of filling the raw material powder into the divided cavities). 
	It is not clear what is meant by “the segmental dies and segmental lower punches integrally slide on the division plane in a state where the segmental lower punches are inserted into the segmental dies”, see 112(b) rejection above. For the purposes of applying prior art, 
	
	While Hirai discloses a lower punch 6 (Hirai, Figs 4 and 6), Hirai does not explicitly disclose a plurality of segmental lower punches. 
	Frank relates to molding articles from particulate materials having complicated, stepped shapes and thus is in the same field of endeavor as Hirai (Frank, col 1, lines 15-20).  Frank teaches this is accomplished wherein two or more punches are advanced into a die from one end of the die to compact particulate material to different levels in the die (Frank, col 1, lines 15-20; see also Fig 1-5). Frank teaches that at any instant during the compression cycle, the powder column height between any set of opposing punches is in the same proportion to the initial depth of fill and to the final dimensions of the finished part to be formed between the said punches, such that the instantaneous internal molding pressures (p.s.i.) of the compact being formed, and hence, the density throughout the compact is essentially uniform (Frank, col 2, lines 6-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the lower punch to arrive at a divided lower punch as taught by Frank in the apparatus disclosed by Hirai, thereby achieving essentially uniform density throughout the compact even when complicated stepped shapes are being formed (Frank, col 2, lines 6-14). 
Further, the duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown, see MPEP § 2144.04(VI)(B). Thus it also would be obvious to duplicate the punch to form a split lower punch absent a showing of a synergistic effect.


	Hirai also does not explicitly disclose a shoe box. 
Hirai does disclose that the movable die as well as the cavity for the main body are filled with powder (Hirai, Figs 4-6), Hirai is merely silent on how those cavities are filled with powder.
Kim relates to forming a green compact of a sintered connecting rod by using multiple powders for each part (Kim, paragraph [0002]), thus Kim and Hirai are directed to the same field of endeavor of the production of powder compressed parts. Kim teaches a feeding shoe having a barrier rib allowing for more than one powder in the shoe (Kim, paragraph [0023]; see also Figs 3-10). Kim teaches injecting a first powder and a second powder into a feeding shoe and transferring the feeding shoe for positioning thereof on the connecting rod die along a rail; filling the first powder and the second powder into the connecting rod die after completing the transfer of the feeding shoe (Kim, paragraph [0023]). Kim teaches that the first and second powder are filled into the die at the same time at the same rate (Kim, paragraph [0023]). 
As Hirai discloses that the powder is filled into the cavities, one of ordinary skill would naturally look to the art to select an appropriate means for carrying out this disclosed process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a feeding shoe having a barrier rib allowing for more than one powder in the shoe as taught by Kim into the powder press disclosed by Hirai, thereby carrying 
In order to operate, a shoe box would have to move on a surface of the die to fill raw material powder into a cavity and to then move out of the way so the punches can compress the finished part (see also Kim, Figs 6, 7, and 10 which show the shoe moving across the surface of the die). 
Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP § 2114(II). As Kim teaches a shoe box and the shoe box would be capable of crossing the division plane, Kim discloses a shoe box that meets the claim limitations. 

As to claim 2, Kim teaches a feeding shoe having a barrier rib allowing for more than one powder in the shoe (Kim, paragraph [0023]; see also Figs 3-10; thereby meeting the claim limitation of a plurality of powder supplying parts storing raw material powder). Kim teaches injecting a first powder and a second powder into a feeding shoe and transferring the feeding shoe for positioning thereof on the connecting rod die along a rail; filling the first powder and the second powder into the connecting rod die after completing the transfer of the feeding shoe (Kim, paragraph [0023]). Kim discloses that the shoe box is arranged along the division plane (Kim, Fig 9 which shows the shoe arranged so that first powder flows into the left portion of the part while the second powder flows into the right portion of the part with split coming along the barrier rib (310), Kim’s division plane). 
claims 3 and 4, Hirai discloses a perpendicular (i.e. flat) plane dividing the dies (Hirai, Fig 4 and 6, right drawings). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (See MPEP § 2144.04(IV)) therefore any difference in shape would be obvious absent persuasive evidence that the difference in shape produces a significant and unexpected result. In this case, whether the dies slide in a circular manner or in a straight line, they would produce the same result of bringing divided cavities together.

As to claims 5 and 6, Hirai discloses where the die may be divided by a curve having an infinite radius of curvature (Hirai, pg. 4 of translation, lines 3-5; see also Figs 4-6; thus Hirai discloses a division plane with a curved surface in a sliding direction as the die sliding is shown in Figs 5-6). 

As to claim 7, the limitation “A method for manufacturing a multilayer molded article” is an intended use and does not result in a required step in the claimed method, see MPEP § 2111.02(II). Nonetheless, Hirai discloses a technique for manufacturing a multi-layer sintered mechanical part partially made of different materials (Hirai, pg. 1 translation, lines 12-13; see also Fig 1, 4-6), thus Hirai discloses a multilayer molded article as Hirai discloses packing powders into the die holes and molding the powders to one body (Hirai, abstract). 

Hirai discloses segmenting a die for forming a cavity into a plurality of segmental dies along a division plane across the cavity and parallel to an insertion direction (Hirai, Figs 4-6). Hirai discloses where the dies are configured to be slidable along the division surface (Hirai, claim 1 and Fig 4-6 which shows the motion and different states of the dies). Hirai discloses a 
Hirai discloses that the powder for the main body of the molded body is placed in the cavity formed by the mold hole 9a of the fixed die while the side surface of the movable die and the lower punch and the movable dies is filled with powder for the pad (Hirai, pg. 3 of translation, lines 14-16 and Fig 4; thereby meeting the limitation of filling the raw material powder into the divided cavities). 
Hirai discloses sliding the segmental dies along the division plane so that they are combined as the original die (Hirai, Figs 5-6 which shows the movable die 5b being slid back to form the completed form of the product cavity 9 in Fig 6). Hirai discloses lowering the upper punch located above the mold hole 9 to form a desired multilayer body (Hirai, pg. 3 of translation, lines 22-23; thereby meeting the claim limitation of compressing the raw material in the combined cavity between the upper punch and lower punch; see also claim 2: “an apparatus for compressing and molding powder filled in a die hole provided between upper and lower punches”). 
It is not clear what is meant by “the segmental dies and segmental lower punches integrally slide on the division plane in a state where the segmental lower punches are inserted into the segmental dies”, see 112(b) rejection above. For the purposes of applying prior art, Hirai’s disclosure of rotating the die 5b and “the discharging step after the forming, a lower punch-up system is used” will be interpreted as meeting the claim limitations as Hirai discloses that the dies slide along a division plane and that the lower punch slides up parallel along the division plane (Hirai, pg. 3 of translation, lines 23-24 and Figs 4-6). 



Frank relates to molding articles from particulate materials having complicated, stepped shapes and thus is in the same field of endeavor as Hirai (Frank, col 1, lines 15-20).  Frank teaches this is accomplished wherein two or more punches are advanced into a die from one end of the die to compact particulate material to different levels in the die (Frank, col 1, lines 15-20; see also Fig 1-5). Frank teaches that at any instant during the compression cycle, the powder column height between any set of opposing punches is in the same proportion to the initial depth of fill and to the final dimensions of the finished part to be formed between the said punches, such that the instantaneous internal molding pressures (p.s.i.) of the compact being formed, and hence, the density throughout the compact is essentially uniform (Frank, col 2, lines 6-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the arrangement of the lower punch to arrive at a divided lower punch as taught by Frank into the method disclosed by Hirai, thereby achieving essentially uniform density throughout the compact even when complicated stepped shapes are being formed (Frank, col 2, lines 6-14). As the division plane would cut through the cavity and run in a parallel direction to the direction of pressing, the segmented lower punches would necessarily be aligned along the division plane.
	Further, the duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown, see MPEP § 2144.04(VI)(B). Thus it also would be obvious to duplicate the punch to form a split lower punch absent a showing of a synergistic effect.

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
	With respect to the objection to claim 1, applicant’s amendment has cured the issue and therefore the rejection is withdrawn. 
	With respect to the 112(b) rejection concerning “a slide”, applicant’s amendments have cured that indefiniteness issue, however see the new 112(a) and 112(b) rejections concerning the amended language. 

	With respect to the 103 rejection over Hirai in view of Frank and Kim, applicant argues that the divided cavities are separated and combined by sliding the second segmental die together with the segmental lower punch 41B on the division plane (Applicant’s remarks, pg. 7, first paragraph). Applicant argues that the rotational position of the lower punch appears fixed because Hitai does not teach or suggest any rotation of the lower punch (Applicant’s remarks, pg. 8, first paragraph). Applicant argues that this results in the powder filled in the movable die to be rubbed against the bottom surface of the concave portion of the fixed die and the upper surface of the lower punch (Applicant’s remarks, pg. 8, second paragraph). Applicant argues that in contrast, the integral sliding of the segmental lower punches ad segmental dies means that the powder does not rub on the bottom surface of the cavity and this allows for the product to be produced with an even density (Applicant’s remarks, pg. 8, third paragraph).
	However, applicant’s direction to the embodiment shown in the figures does not match the claim limitations. The figures shown (2B, 3B, 4B, 4A, 5A, and 6B all show a singular “second segmental die 31B” and “segmental lower punches 41B” sliding. As noted in the 112(b) rejection above, as there are a plurality of segmental lower punches and the claim language references “the segmental lower punches” is not clear whether a singular segmental lower punch slides in a integral manner with a singular segmental die, whether all of the segmental lower punches slide 
	
	Applicant notes that it has amended the claims to recite components by their functions (Applicant’s remarks, pg. 9, first full paragraph). 
	It is agreed that this is proper functional claiming, however the combination of references teach the elements and functions as noted in the rejection above. 

	With respect to the use of Frank as a reference, applicant argues that Frank discloses a single die, not multiple dies and multiple lower punches that are configured to integrally slide on the division plane (Applicant’s remarks, pg. 9 last paragraph – pg. 10 first paragraph). 
Applicant appears to be arguing that because Frank does not disclose multiple dies, it is not analogous art. In response to applicant's argument that Frank is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frank relates to molding articles from particulate materials having complicated, stepped shapes (Frank, col 1, lines 15-20). As Hirai also relates to making complicated shapes via powder metallurgy, the teachings in Frank would be pertinent to a person of ordinary skill.

	With respect to the use of Kim to teach a shoe box, applicant argues that Kim discloses a single die, not multiple dies and multiple lower punches which integrally slide on the division plane. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim relates to forming a green compact of a sintered connecting rod by using multiple powders for each part (Kim, paragraph [0002]). As Hirai also relates to making complicated shapes via powder metallurgy, the teachings in Kim would be pertinent to a person of ordinary skill. Further, the use of a shoe box is well known in powder metallurgy as a means for filling a die before densification. As such, since Hirai is silent on the means of filling the dies with powder, but discloses that powder is used, a person of ordinary skill would naturally look to a conventional means such as the shoe disclosed in Kim to carry out the addition of powder. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733